UNITED STATES COURT OF APPEALS
Filed 6/4/96
                                     TENTH CIRCUIT



 FIRST NATIONAL BANK, OF BOSTON
 (Guernsey) LIMITED,
               Plaintiff - Counter-defendant -             No. 95-2075
               Appellant,


       v.                                            (D.C. No. CIV-94-231-JC)
 UNITED NEW MEXICO BANK, FIRST                              (D. N.M.)
 SECURITY BANK, N.A.,
                Defendant - Third-Party
               Plaintiff,

      and

 SUNWEST BANK OF ALBUQUERQUE,
 N.A.,

               Defendant - Counter-claimant,
               Third-Party Plaintiff - Appellee,

       v.

 RICHARD D. LUEKER, N. JOAN LUEKER,
 A. ROLFE BLACK, DOROTHY W. BLACK,
 ROY W. BIDWELL, EILEEN BIDWELL,
 VAUN T. FLOYD, NORMAN C.
 BARNHART,

               Third-Party Defendants,
               Counter-claimants - Appellees.
                              ORDER AND JUDGMENT*


Before TACHA, McKAY, and JONES,** Circuit Judges.




      We AFFIRM for substantially the reasons given by the district court.


                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         The Honorable Nathaniel R. Jones, United States Court of Appeals for the Sixth
Circuit, sitting by designation.

                                            2